 

 

 

§ i LE

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

l DEC 1 3 2018

 

UNITED STATES DISTRICT COUR

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA
i `_‘_V

UNITED sTATEs oF AMERICA JUDGMENT IN A CRIMINAMU(SE
V_ (For Offenses Committed On or After November l, 1987)

MAYRA ALEJANDRA HERNANDEZ-NAJERA (l)

 

Case Number: lSCR1503 -CAB

JAMES M. CHAVEZ, FEDERAL DEFENDERS, INC.

Defendant’s Attorney
REGISTRATION No. 67945298

|:| _
THE DEFENDANTZ
).'4 pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

CLEFIK US DiSTFl|Cl COUFiT
SOUTHE N DfSTFi|CT OF CAL'.FOBN|A

DEPUTY

 

 

Count

Title & Section Nature of Offense Number§sl
21 USC 952, 960 IMPORTATION OF METHAMPHETAMINE l

The defendant is sentenced as provided in pages 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
I:I The defendant has been found not guilty on count(s)
I:[ Count(s) dismissed on the motion of the United States.
m Assessment : $100.00

JVTA Assessment*: $
|:| _

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine |:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

any material change in the defendant’s economic circumstances

December 13 ,2/6.]8

Date oflm?rf( on /df Sentence

HoN cATHY ANN BENCIVENGO
UNITED sTATES DISTRICT IUDGE

18CR1503-CAB

i,

 

AO 245B (CASD Rev. 02/13) Judgment in a Criminal Case

 

DEFENDANT: MAYRA ALEJANDRA HERNANDEZ-NAJERA (l) Judgment - Page 2 of 4
CASE NUMBER: lSCRl 503-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
NINE (9) MONTHS.

|:l Sentence imposed pursuant to Title 8 USC Section 1326(b).

|I| The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT WITHIN THE WESTERN REGION TO FACILITATE FAMILY VISITATION.

l:i The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district OR designated institution:

at 12:00 P.M. on MONDAY, JANUARY 28, 2019

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before

|:| as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Oftice.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

18CR1503-CAB

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MAYRA ALEJANDRA HERNANDEZ~NAJERA ( l) Judgment - Page 3 of 4
CASE NUMBER: lSCRl 503-CAB »
SUPERVISED RELEASE
Upon release from imprisonment the defendant shall be on supervised release for a term of:

THREE (3) YEARS.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For ojenses committed on or aj?er September ]3, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release ii‘om imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
tenn of supervision, unless otherwise ordered by court

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, I`fapplz`cable.)

The defendant shall not possess a fireann, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection cfa DNA sample from the defendant pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 35 83(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplicable.)

The defendant shall participate in an approved program for domestic violence. (Check Japplicable.)

lf this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court The defendant shall also comply -

with any special conditions imposed.

ll
2)
3)
4)
5)

6)
7)

8)
9)

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officer;

the defendant Shall report to the probation officer in a manner and frequency directed by the court or probation officer;

the defendant shall answer truthiiilly all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband

observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of

the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

lSCRlSOB-CAB

 

 

AO 245]3 (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT; MAYRA ALEJANDRA HERNANDEZ-NAJERA (1) Judgment - Page 4 0f4
CASE NIMBER: 18CR1503-CAB

SPECIAL CONDITIONS OF SUPERVISION

l. Participate in the Home Confinement Program which may include Electronic Monitoring (Voice I.D., Alcohol
Monitoring, GPS, or other location verification methods), for a term not to exceed 270 days. The defendant
is to pay the cost of the Program at the discretion of the assigned Location Monitoring Officer. You are
restricted to your residence (Home Detention) at all times except for employment; education; religious
Services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-
ordered obligations; or other activities as preapproved by the probation officer.

2. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or

evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation;
the defendant shall Warn any other residents that the premises may be subject to searches pursuant to this

condition.

3. Not enter or reside in the Republic of Mexico Without permission of the court or probation officer.

4. Report vehicles owned or operated, or in which you have an interest, to the probation officer.

//

lSCRl 503-CAB

 

 

